 

EXHIBIT 10.1

 

FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT

 

This FIRST AMENDMENT TO SECOND AMENDED AND RESTATED CREDIT AGREEMENT dated as of
December 22, 2017 (this “Amendment”), is entered into by and among ENERJEX
KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation (“EnerJex
Kansas”), BLACK RAVEN ENERGY, INC., a Nevada corporation (“Black Raven”),
WORKING INTEREST, LLC, a Kansas limited liability company (“Working Interest”),
ADENA, LLC, a Colorado limited liability company (“Adena”), KANSAS HOLDINGS,
LLC, a Delaware limited liability company (“Kansas Holdings”) and BLACK SABLE
ENERGY, LLC, a Texas limited liability company (“Black Sable”; together with
EnerJex Kansas, Black Raven, Working Interest, Adena and Kansas Holdings,
collectively, the “Borrowers”), ENERJEX RESOURCES, INC., a Nevada corporation
(“Parent”), PASS CREEK RESOURCES LLC, a Delaware limited liability company
(“Pass Creek”) and CORTLAND CAPITAL MARKET SERVICES LLC, a Delaware limited
liability company, as administrative agent (in such capacity and together with
its successors and permitted assigns in such capacity the “Administrative
Agent”).

 

RECITALS

 

A.           Borrowers, Pass Creek and Administrative Agent are parties to that
certain Second Amended and Restated Credit Agreement dated as of May 10, 2017
(the “Existing Credit Agreement”; hereinafter, the Existing Credit Agreement and
this Amendment are referred to, collectively, as the “Credit Agreement”), which
evidences the terms and conditions of the term loan made by Pass Creek to
Borrowers in the principal amount of Four Million Five Hundred Thousand and
00/100 Dollars (the “Existing Loan”). Capitalized terms used but not defined
herein shall have the meanings ascribed to them in the Credit Agreement.

 

B.           The Existing Loan is evidenced by that certain Amended and Restated
Note dated as of May 10, 2017 (the “Existing Note”; together with the A&R Note
(as defined hereinafter), collectively, the “Note”), made payable by the
Borrowers to the order of Pass Creek in the amount of Four Million Five Hundred
Thousand and 00/100 Dollars.

 

C.           The Existing Loan is secured by, among other things: (i) the
various mortgages as described on Exhibit A attached hereto and made a part
hereof (collectively, the “Mortgages”) encumbering the properties as legally
described therein (the “Properties”); (ii) that certain Guaranty of Recourse
Carveouts dated as of May 10, 2017 (the “Guaranty”), by Parent in favor of the
Administrative Agent for the ratable benefit of the Administrative Agent and the
Banks; and (iii) the other Loan Documents.

 

D.           Parent has executed and delivered that certain Promissory Note
dated as of May 10, 2017 (the “Guarantor Note”), made by Parent payable to the
order of Pass Creek in the principal amount of One Hundred Five Thousand Eight
Hundred Five and 74/100 Dollars ($105,805.74).

 

 1 

 

 

E.           The Borrowers desire that Pass Creek extend the Maturity Date as
set forth hereinafter (the “Extension”), and the Borrowers, Pass Creek and
Administrative Agent desire to enter into this Amendment in order to, among
other things, extend the Maturity Date for the Existing Loan as set forth
herein.

 

F.           In connection with the Extension, the Borrowers shall execute and
deliver, or cause to be executed and delivered, to Administrative Agent in form
and substance satisfactory to Administrative Agent and Pass Creek, this
Amendment.

 

AGREEMENTS

 

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1.             Global Amendments. Each applicable party to each of the Loan
Documents hereby acknowledges and agrees that each reference in any Loan
Document to: (i) the Existing Credit Agreement shall hereafter refer to such
Existing Credit Agreement as amended by this Amendment; (ii) the Existing Note
shall hereafter refer to such Existing Note as amended by the A&R Note (as
defined hereinafter); and (ii) the “Maturity Date” shall hereafter refer to the
“Maturity Date” as amended by Section 2(c) of this Amendment.

 

2.             Amendments to Section 1.01 of the Credit Agreement. Section 1.01
of the Existing Credit Agreement is hereby amended as follows:

 

(a)           The following definitions are hereby added in their proper
alphabetical sequence:

 

““First Amendment” means that certain First Amendment to Second Amended and
Restated Credit Agreement, dated as of December 22, 2017, by and among
Borrowers, Parent, the Banks party thereto and Administrative Agent.”

 

““Improvement Advance” means an advance of loan proceeds to fund any Improvement
Project made pursuant to Section 2.02.”

 

““Improvement Amount” means $300,000.00.”

 

““Improvement Project” means any capital improvement related to any portion of
the Kansas Assets.”

 

““Merger Event” means the merger of AgEagle Merger Sub, Inc., a Nevada
corporation and wholly-owned subsidiary of the Parent, into AgEagle Aerial
Systems, Inc., a Nevada corporation, pursuant to that certain Agreement and Plan
of Merger, dated as of October 19, 2017 among such parties and Bret Chilcott.”

 

 2 

 

 

““Proxy Event” means the filing of a definitive proxy statement by the Parent
with the U.S. Securities and Exchange Commission.”

 

(b)           The definition of “Loan” is hereby deleted in its entirety and is
replaced with the following:

 

““Loan” means an extension of credit under (i) Section 2.01 in the form of a
term loan; or (ii) Section 2.02 in the form of an Improvement Advance.”

 

(c)           The definition of “Maturity Date” is hereby deleted in its
entirety and is replaced with the following:

 

““Maturity Date” means the earlier of: (i) February 15, 2018, or as such date
may be extended pursuant to Section 2.03 or (ii) the occurrence of the Merger
Event.”

 

(d)           The definition of “Prepayment Amount” is hereby deleted in its
entirety.

 

3.             Amendment to Section 2.02 of the Credit Agreement. Section 2.02
of the Existing Credit Agreement is hereby deleted in its entirety and is
replaced with the following:

 

“2.02      Improvement Advances.

 

(a)          Notwithstanding any other provision to the contrary contained
herein, Borrowers agree to borrow from the Banks, and the Banks agree to lend to
Borrowers, Improvement Advances in an amount not to exceed the Improvement
Amount on the terms and subject to the conditions of this Agreement; provided,
that, the Banks shall have the sole and absolute discretion to determine whether
or not to make any Improvement Advance based upon the nature of the Improvement
Project that such Improvement Advance shall be used to fund.

 

(b)          For the avoidance of doubt: (i) Borrowers shall repay in full on
the Maturity Date any balance of any Improvement Advances outstanding on the
Maturity Date, together with all accrued and unpaid interest; and (ii) the
Improvement Advances shall be, without limitation, subject to the provisions of
Section 2.07 of this Agreement.

 

 3 

 

 

(c)          Each Improvement Advance shall be made upon the Borrowers’
irrevocable written notice substantially in the form attached hereto as Exhibit
B (a “Loan Notice”) to Administrative Agent, which may be delivered by e-mail
(or such other means as may be agreed upon by Administrative Agent in its sole
discretion). Such Loan Notice must be received by the Administrative Agent not
later than ten (10) Business Days (or such shorter period agreed to by the Banks
in their sole discretion) prior to the requested date of the proposed
Improvement Advance. Each Loan Notice delivered pursuant to this Section 2.02(c)
shall specify (i) the requested date of the applicable Improvement Advance
(which shall be a Business Day), (ii) the principal amount to be borrowed (iii)
any applicable wiring instructions, (iv) the purpose of such Improvement Advance
and (v) shall include all additional documentation requested, required or
applicable to such Improvement Advance, as requested by the Administrative Agent
at the direction of the Banks in their sole discretion. Administrative Agent
shall deliver to the Banks promptly following receipt of same a copy of each
Loan Notice. The Banks shall deliver the proceeds of an Improvement Advance
directly to Borrowers or such other parties as permitted by Section 2.02(e), and
the Banks shall deliver to Administrative Agent contemporaneous notice of the
date and amount of any Improvement Advance.

 

(d)          Frequency of Improvement Advances. Improvement Advances may be made
from time to time, but no more frequently than twice in each calendar month;
provided, that at no time shall the aggregate of all Improvement Advances made
exceed the Improvement Amount. If an Improvement Advance is repaid it may not be
reborrowed.

 

(e)          Payments Directly to Operators, Contractors, Subcontractors. The
Banks, in their discretion, may make or cause to be made payments on account of
any Improvement Project directly to any operator, contractor, subcontractor,
vendor of fixtures or equipment, or jointly to any of such parties and one or
more of the Borrowers.

 

 4 

 

 

(f)           Consultants. In connection with each Improvement Project, the
Banks shall have the right (including the right, but not the duty, to employ of
such consultants as they may deem appropriate from time to time to accomplish
such purposes (each a “Project Consultant”)), but not the duty, to (i) review
and make recommendations regarding the applicable plans, specifications, budget
and schedule, (ii) inspect the applicable Improvement Project from time to time
to insure that the same are being duly constructed and equipped as herein
provided, (iii) review and make recommendations regarding any elements of a
request for disbursement, (iv) obtain information and documentation respecting
such Improvement Project, attend meetings respecting such Improvement Project
and formulate reports pertaining to such Improvement Project and (v) perform
such other services or inspections as the Banks from time to time may reasonably
require. Any such services provided by a Project Consultant shall be for the
sole benefit of the Banks. The costs and disbursements of the actions described
in clauses (i) through (v) above, including any costs related to Project
Consultants, shall be deemed “Project Loan Expenses”. Neither the Banks nor any
such Project Consultant shall be deemed to have assumed any responsibility to,
or be liable to, any Borrower, the Parent or any of their respective affiliates
with respect to any actions taken or omitted by any Bank or such Project
Consultants pursuant to this subsection except to the extent resulting from the
gross negligence or willful misconduct, as determined by the final,
non-appealable decision of a court of competent jurisdiction, of such Bank or
any such Project Consultant in connection with their entry upon any portion of
the Kansas Assets. Notwithstanding the foregoing or anything else provided in
this Agreement to the contrary, Borrower shall not be entitled to rely on any
statements or actions of any Bank or any Project Consultant or any of the Bank’s
other consultants and neither any Bank nor any Project Consultant nor any other
consultant retained by any Bank shall have the power or authority to grant any
consents or approvals or bind the Banks in any manner, absent express
confirmation by the Banks of the accuracy of the information conveyed by such
consultant to the Borrowers.

 

(g)          Expenses and Advances Secured by Loan Documents. Any and all
advances or payments made by the Banks under this Section 2.02, from time to
time, and any amounts expended by the Banks pursuant to this Section 2.02,
together with any Project Consultant’s fees, reasonable attorney costs and all
other Project Loan Expenses, as and when advanced or incurred, shall be deemed
to have been disbursed as part of the Loan and be and become secured and
guaranteed by the Loan Documents to the same extent and effect as if the terms
and provisions of this Section 2.02 were set forth therein, whether or not the
aggregate of such indebtedness shall exceed $4,800,000.00.”

 

 5 

 

 

4.             Amendment to Section 2.03 of the Credit Agreement. Section 2.03
of the Existing Credit Agreement is hereby deleted in its entirety and is
replaced with the following:

 

“2.03 Extension of Maturity Date. The reference to “February 15, 2018” in the
definition of Maturity Date shall be changed to April 30, 2018 if (a) Borrowers
provide irrevocable written notice of their intention to extend the Maturity
Date to Administrative Agent prior to February 15, 2018 and (b) no later than
the first Business Day following delivery of such written notice to
Administrative Agent, Borrowers pay to Administrative Agent, for the ratable
benefit of the Banks, an extension fee of $100,000.”

 

5.             Amendment to Section 2.05(c) of the Credit Agreement. Section
2.05(c) of the Existing Credit Agreement is hereby deleted in its entirety.

 

6.             Amendment to Exhibit B of the Credit Agreement. Exhibit B of the
Existing Credit Agreement is hereby deleted in its entirety and is replaced with
Exhibit B as attached hereto and made a part hereof.

 

7.             Amendment to Schedule 1.01 of the Credit Agreement. Schedule 1.01
of the Existing Credit Agreement is hereby deleted in its entirety and is
replaced with Schedule 1.01 as attached hereto and made a part hereof.

 

8.             Amendment to Schedule 10.02 of the Credit Agreement. So much so
of Schedule 10.02 of the Credit Agreement is hereby deleted in its entirety:

 

“With copy to:

 

Reicker, Pfau, Pyle & McRoy LP

1421 State Street, Suite B

Santa Barbara, CA 93101

 

Attn: Michael E. Pfau   Telephone: (805) 966-2440 ext. 444   Facsimile: (805)
966-3320   Electronic Mail: mpfau@rppmh.com”

 

And is replaced by the following:

 

“With copy to:

 

Dickinson Wright

350 East Las Olas Blvd., Suite 1750

Ft. Lauderdale, FL 33301

 

Attn: Joel D. Mayersohn   Telephone: (954) 991-5426   Facsimile: (844) 670-6009
  Electronic Mail: JMayersohn@dickinson-wright.com”

 

 6 

 

 

Any and all references to Reicker, Pfau, Pyle & McRoy LP, and any addresses or
contact information related thereto, in any Loan Document is hereby replaced
with “Dickinson Wright” and the corresponding address and contact information in
this Section 8.

 

9.             Reaffirmation of Guaranty. Parent hereby ratifies and confirms
the Guaranty, as amended hereby (which guaranty includes, without limitation:
(i) all amounts due, or to become due, under Section 10.04 of the Credit
Agreement; and (ii) all amounts due, or to become due, under Sections 12(a) and
12(b) of this Amendment). Parent acknowledges that it has no defenses, claims or
set offs to the enforcement by the Administrative Agent or Pass Creek of all of
Administrative Agent’s or Pass Creek’s rights under the Credit Agreement or any
of the other Loan Documents. Parent acknowledges that it has no defenses, claims
or set offs to the enforcement by Administrative Agent or Pass Creek of its
obligations and liabilities under the Guaranty, as amended hereby. Parent hereby
ratifies and confirms the Obligations, as amended hereby (including, without
limitation, the “Guaranteed Obligations” pursuant to Sections 12(a) and 12(b) of
this Amendment). Parent acknowledges and agrees that every right, power and
remedy of Administrative Agent and Pass Creek under the Loan Documents is in
full force and effect, including without limitation, such right, powers and
remedies relating to the payment and the performance of the Obligations. Without
limiting the generality of the foregoing, Parent intends by execution and
delivery hereof, to absolutely, irrevocably and unconditionally reaffirm the
Guaranty, as amended hereby. Parent acknowledges and declares that it has no
defenses, claims, charges, pleas or set offs whatsoever in law or in equity
against the Administrative Agent or Pass Creek or with respect to any of the
Loan Documents, or any other instrument or document executed by Parent or any
Borrower in connection with the Loan Documents, as amended hereby. Parent waives
and releases any and all defenses which might accrue to it by the execution of
this Amendment.

 

10.           Representations and Warranties. By its execution hereof, each
Borrower hereby represents and warrants to Administrative Agent as follows:

 

(a)           no Default or Event of Default exists as of the date hereof or
would result from the amendments contemplated hereby except for those of which
Pass Creek is aware prior to the date hereof (the “Existing Defaults”);

 

(b)           the representations and warranties contained in Article V of the
Credit Agreement or in any other Loan Document, or which are contained in any of
the financial statements from time to time certified by a Responsible Officer
and furnished pursuant thereto, are true and correct on and as of the date
hereof (except that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date and (ii) the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement are deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a), (b)
and (c) of the Credit Agreement, respectively) except for those communicated in
writing by a Borrower to Pass Creek prior to the date hereof;

 

 7 

 

 

(c)           it has the requisite corporate or organizational power and
authority and has taken all necessary corporate and other organizational action
to authorize the execution, delivery and performance of this Amendment, the A&R
Note and the transactions contemplated hereby;

 

(d)           this Amendment and the A&R Note have been duly executed and
delivered by such Borrower and such Borrower’s duly authorized officer, and
constitute legal, valid and binding obligations of each such Borrower,
enforceable in accordance with its terms, except as may be limited by Debtor
Relief Laws or by general equitable principles;

 

(e)           no action of or filing with any Governmental Authority is required
to authorize, or is otherwise required in connection with the execution,
delivery and performance of this Amendment or the A&R Note, the absence of which
would reasonably be expected to have a Material Adverse Effect, other than any
such action of or filing with such Governmental Authority that has been taken or
filed; and

 

(f)           there has been no event or circumstance that has had or could
reasonably be expected to have, either individually or in the aggregate, a
Material Adverse Effect.

 

11.           Conditions Precedent to Effectiveness. This Amendment shall become
effective upon the date on which all of the following conditions precedent have
been satisfied (or otherwise waived in accordance with the Existing Credit
Agreement) (the “Effective Date”):

 

(a)           Counterparts of Documents. Receipt by Administrative Agent of
executed original counterparts (or electronic copies followed promptly by
originals) of the following, each of which shall be in form and substance
satisfactory to the Administrative Agent

 

i.             this Amendment; and

 

ii.            that certain Second Amended and Restated Note dated as of even
date herewith made payable by Borrowers to the order of Pass Creek in the
principal amount of Four Million Eight Hundred Thousand and 00/100 Dollars
($4,800,000.00) (the “A&R Note”).

 

(b)           Responsible Officer's Certificates. Receipt by Administrative
Agent of executed original (or electronic copies followed promptly by originals)
certificates, in form and substance satisfactory to Administrative Agent and
together with all attachments, executed by a Responsible Officer of each
Borrower and Parent (collectively, the “Certifying Parties”) certifying in
his/her capacity as such, that as of the Effective Date:

 

(i)            Resolutions. The attached resolutions or written consent
(approving and adopting this Amendment, the A&R Note and the transactions
contemplated hereunder and thereunder, authorizing the execution, delivery and
performance of this Amendment and the A&R Note, and duly adopted by the board of
directors, board of managers or other appropriate governing body of such
Certifying Party) is a true, correct and complete copy thereof and in full force
and effect;

 

 8 

 

 

(ii)           Organization Documents. The organization documents (including all
amendments thereto) of such Certifying Party (A) have not been modified,
amended, rescinded or replaced since such organization documents were last
delivered to Administrative Agent and continue to be in full force and effect as
of the Effective Date; or (B) attached thereto are true and correct copies
thereof, in full force and effect as of the Effective Date and, in the case of
the certificate of formation or articles of incorporation or organization (as
the case may be), shall be certified as of a recent date by the appropriate
Governmental Authority in such Certifying Party’s jurisdiction of incorporation
or formation;

 

(iii)          Good Standing Certificates. The attached document(s) and
certification(s) as reasonably required by Administrative Agent to evidence that
such Certifying Party is duly organized or formed, validly existing, in good
standing and qualified to engage in business in such Certifying Party’s
jurisdictions of incorporation or formation are true and correct copies thereof,
in full force and effect as of the Effective Date and certified by the
appropriate Governmental Authority in such Certifying Party’s jurisdiction of
incorporation or formation as of a recent date prior to the Effective Date
reasonably satisfactory to Administrative Agent; and

 

(iv)          Incumbency. Each Responsible Officer identified on the attached
incumbency certificate is authorized to execute this Amendment and any other
Loan Document, certificate and other document being delivered in connection
herewith or therewith.

 

(c)           Reserved.

 

(d)           Fees and Expenses.

 

(i)            Borrowers shall have paid to Pass Creek, for its account, an
extension fee in the amount of Sixty-Five Thousand and 00/100 Dollars
($65,000.00), which payment may be applied, at Pass Creek’s sole and absolute
discretion, to amounts payable by Parent under the Guarantor Note or Borrowers
under the Credit Agreement (including, but not limited to, Sections 2.02 and
10.04 of the Credit Agreement) and any such amount so applied shall constitute
additional Obligations owing by the Borrowers.

 

(ii)           Borrowers shall have paid to Administrative Agent certain fees
currently payable to Administrative Agent in the amount of Seven Thousand Five
Hundred and 00/100 Dollars ($7,500.00).

 

 9 

 

 

12.           Conditions Subsequent. As a condition subsequent to this
Amendment, Borrowers hereby acknowledge that Borrowers shall pay to
Administrative Agent:

 

(a)           Immediately upon the occurrence of the Proxy Event, a payment in
the amount of Forty Five Thousand and 00/100 Dollars ($45,000.00), which payment
may be applied, at Pass Creek’s sole and absolute discretion, to amounts payable
by Parent under the Guarantor Note or Borrowers under the Credit Agreement
(including, but not limited to, Sections 2.02 and 10.04 of the Credit Agreement)
and any such amount so applied shall constitute additional Obligations owing by
the Borrowers, which payments shall be deemed to be “Guaranteed Obligations”
under the Guaranty.

 

(b)           Immediately upon the occurrence of the Maturity Date (i) all
amounts due under this Amendment, the Credit Agreement (including, but not
limited to, Section 2.06, Section 6.27 and Sections 10.04 and 10.05 of the
Credit Agreement) and any other Loan Document, and (ii) a deferred extension fee
in the amount of Seventy Thousand and 00/100 Dollars ($70,000.00) for the
benefit of Pass Creek, which payments shall be deemed to be “Guaranteed
Obligations” under the Guaranty.

 

13.           Events of Default. The occurrence of any one or more of the
following shall constitute an “Event of Default” under this Amendment, and any
Event of Default which may occur hereunder shall constitute an Event of Default
under the Credit Agreement and each of the other Loan Documents:

 

(a)           Borrowers fail to pay any amount payable to Administrative Agent
or Pass Creek under this Amendment or any other Loan Document when any such
payment is due in accordance with the terms hereof or thereof;

 

(b)           Borrowers fail to perform or cause to be performed any other
obligation or observe any other condition, covenant, term, agreement or
provision required to be performed or observed by Borrowers under this Amendment
or any other Loan Document; or

 

(c)           the occurrence of an “Event of Default” (other than the Existing
Defaults) under any other Loan Document.

 

14.           Effect of this Amendment. Each Borrower agrees that, except as
expressly provided herein or in the other documents to be executed and delivered
to Administrative Agent in connection herewith:

 

(a)           the Credit Agreement and the other Loan Documents shall remain
unmodified and in full force and effect; and

 

(b)           this Amendment shall not be deemed to:

 

(i)            except as expressly set forth herein, be a waiver of, consent to,
a modification of or amendment to any other term or condition of the Credit
Agreement, any other Loan Document or any other agreement by and among any
Borrower, on the one hand, and either Administrative Agent or Pass Creek, on the
other hand;

 

 10 

 

 

(ii)           prejudice any other right or rights which Administrative Agent or
Pass Creek may now have or may have in the future under or in connection with
the Credit Agreement or the other Loan Documents or any of the instruments or
agreements referred to therein, as the same may be amended, restated,
supplemented or otherwise modified from time to time; or

 

(iii)          be a commitment or any other undertaking or expression of any
willingness to engage in any further discussion with any Borrower or any other
Person with respect to any waiver, amendment, modification or any other change
to the Credit Agreement or any other Loan Document or any rights or remedies
arising in favor of Administrative Agent or Pass Creek under or with respect to
any such documents. References in the Credit Agreement to “this Agreement” (and
indirect references such as “hereunder”, “hereby”, “herein” and “hereof”) and in
any other Loan Document to the “Credit Agreement” shall be deemed to be
references to the Credit Agreement as modified hereby. This Amendment shall be
deemed incorporated into, and a part of, the Credit Agreement and shall
constitute a “Loan Document” under and as defined in the Credit Agreement.

 

15.           Release. In consideration of the agreements of Administrative
Agent and Pass Creek contained herein and for other good and valuable
consideration, the receipt and sufficiency of which is hereby acknowledged, each
Borrower and Parent (collectively, the “Loan Parties”) hereby unconditionally
and irrevocably remises, acquits, and fully and forever releases and discharges
Administrative Agent and Pass Creek and all respective affiliates and
subsidiaries of Administrative Agent and Pass Creek, their respective officers,
employees, agents, attorneys, principals, advisors, directors and shareholders,
and their respective heirs, legal representatives, successors and assigns
(collectively, the “Released Lender Parties”) from any and all claims, demands,
causes of action, obligations, remedies, suits, damages and liabilities
(collectively, the “Loan Party Claims”) arising out of or related to the Credit
Agreement, the other Loan Documents, or the transactions contemplated therein,
whether now known, suspected or claimed, whether arising under common law, in
equity or under statute, which any Loan Party ever had or now has against the
Released Lender Parties which may have arisen at any time on or prior to the
date of this Amendment. Each Loan Party covenants and agrees never to commence,
voluntarily aid in any way, prosecute or cause to be commenced or prosecuted
against any of the Released Lender Parties any action or other proceeding based
upon any of the Loan Party Claims which may have arisen at any time on or prior
to the date of this Amendment. Each Loan Party acknowledges and agrees that the
Released Lender Parties have acted in good faith in negotiating and entering
into this Amendment and that the provisions hereof are not in breach or
violation of any duty or obligation, express or implied, of the Released Lender
Parties to any such Loan Party. The agreements of each Loan Party set forth in
this Section 15 shall survive the termination or expiration of this Amendment
and the termination of the Loan Documents and the repayment, satisfaction or
discharge of the Obligations.

 

16.           Governing Law. This Amendment shall be governed by, and construed
in accordance with, the laws of the State of Texas, without regard to its
conflicts of law principles.

 

 11 

 

 

17.           Counterparts. This Amendment may be executed in counterparts (and
by different parties hereto in different counterparts), each of which shall
constitute an original, but all of which when taken together shall constitute a
single contract.

 

18.           Electronic Transmission. This Amendment may be executed by one or
more parties hereto as a facsimile, telecopy, pdf or other reproduction, and an
executed copy of this Amendment may be delivered by one or more parties hereto
by facsimile, e-mail or other electronic transmission pursuant to which the
signature of or on behalf of such party can be seen, and such execution and
delivery shall be considered valid, binding and effective for all purposes.

 

[Signature Pages Follow]

 

 12 

 

 

IN WITNESS WHEREOF, the parties hereto have caused this Amendment to be duly
executed as of the date first above written.

 

  BORROWERS:       ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation      

By:

/s/ Louis Schott

  Name: Louis Schott   Title: Chief Executive Officer       BLACK RAVEN ENERGY,
INC., a Nevada corporation      

By:

/s/ Louis Schott

  Name: Louis Schott   Title: Chief Executive Officer       WORKING INTEREST,
LLC, a Kansas limited liability company      

By:

/s/ Louis Schott

  Name: Louis Schott   Title: Chief Executive Officer       ADENA, LLC, a
Colorado limited liability company      

By:

/s/ Louis Schott

  Name: Louis Schott   Title: Chief Executive Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 

 

 

  KANSAS HOLDINGS, LLC, a Delaware limited liability company      

By:

/s/ Louis Schott

  Name: Louis Schott   Title: Chief Executive Officer       BLACK SABLE ENERGY,
LLC, a Texas limited liability company      

By:

/s/ Louis Schott

  Name: Louis Schott   Title: Chief Executive Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 

 

 

  PARENT:      

ENERJEX RESOURCES, INC., a Nevada corporation

     

By:

/s/ Louis  FraSchott 



  Name: Louis  FraSchott   Title: Interim Chief Executive Officer

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 

 

 

  PASS CREEK:      

PASS CREEK RESOURCES LLC, a Delaware limited liability company

     

By:

/s/ Francis Strezo

  Name: Francis Strezo   Title: Board of Managers

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 

 

 

  ADMINISTRATIVE AGENT:      

CORTLAND CAPITAL MARKET SERVICES LLC, a Delaware limited liability company

     

By: 

/s/ Matthew Trybula

  Name: Matthew Trybula   Title: Associate Counsel

 

[Signature Page to First Amendment to Second Amended and Restated Credit
Agreement]

 

 

 

 

SCHEDULE 1.01

 

LOAN AMOUNTS AND

AGGREGATE LOAN AMOUNT

  

Bank  Percentage Share   Loan Amount  Pass Creek Resources LLC  100.0% 
$4,800,000  Aggregate Loan Amount:      $4,800,000 

 

Schedule 1.01

 

 

 

EXHIBIT A

 

MORTGAGES

 

1.That certain Amended and Restated Mortgage, Security Agreement, Financing
Statement and Assignment of Production and Revenues dated as of July 3, 2008, by
EnerJex Kansas and DD Energy, Inc. (“DD Energy”) as “Mortgagors” thereunder, for
the benefit of Texas Capital Bank, N.A., a national banking association (“Texas
Capital Bank”), as the “Mortgagee” thereunder and recorded in the real property
records of: (i) Anderson County, Kansas as of July 29, 2008, as Book No. 232 of
Mtg, Page No. 77; (ii) Douglas County, Kansas, as of July 21, 2008, as Book No.
1039 Page No. 1494; (iii) Franklin County, Kansas, as of July 17, 2008, as
Instrument No. 3141 Book No. 466 Page No. 483; (iv) Greenwood County, Kansas, as
of July 17, 2008, as Book No. 301 of Mtg, Page No. 263; (v) Johnson County,
Kansas, as of August 27, 2008, as Document No. 2008080827-0006853; (vi) Linn
County, Kansas as of July 29, 2008, as Book No. 399 Page No. 183; (vii) Miami
County, Kansas, as of July 17, 2008, as Instrument No. 2008-03928; (viii)
Woodson County, Kansas, as of July 17, 2008, as Instrument No. 9710000 Book No.
M105 Page(s) 259-290, with respect to the real property described more
specifically therein and incorporated herein by reference; as amended by: (a)
that certain Second Amended and Restated Mortgage, Security Agreement, Financing
Statement and Assignment of Production and Revenues dated as of October 3, 2011,
by EnerJex Kansas and DD Energy, as “Mortgagors” thereunder, for the benefit of
Texas Capital Bank, as the “Mortgagee” thereunder, recorded in the real property
records of: (i) Anderson County, Kansas as of October 11, 2011, as Book No. 245
of Mtg, on Page No. 29; (ii) Douglas County, Kansas, as of October 13, 2011, as
Book No. 1079 Page No. 843-889; (iii) Franklin County, Kansas, as of October 13,
2011, as Instrument No. 3453 Book No. 507 Page No. 711; (iv) Greenwood County,
Kansas, as of October 14, 2011, as Instrument No. 2011-1219 Book No. 316 Page
No. 327-370; (v) Johnson County, Kansas, as of October 27, 2011, as Instrument
No. 20111027-0009411, Book No. 201110 Page No. 009411; (vi) Linn County, Kansas,
as of October 13, 2011, as Book No. 431 Page No. 642-688; (vii) Miami County,
Kansas, as of October 11, 2011, as Instrument No. 2011-03956; and (viii) Woodson
County, Kansas, as of October 14, 2011, as Book No. M111 Page No. 420, with
respect to the real property described more specifically therein and
incorporated herein by reference; (b) that certain First Amendment to Second
Amended and Restated Mortgage; Ratification of Liens and Release of Liens dated
as of December 14, 2011, by EnerJex Kansas, DD Energy and certain other parties
thereto, as “Mortgagors” thereunder, for the benefit of Texas Capital Bank, as
the “Mortgagee” thereunder, recorded in the real property records of: (i)
Franklin County, Kansas, as of December 29, 2011, as Instrument No. 4432 Book
No. 510 Page No. 470; and (ii) Miami County, Kansas, as of December 21, 2011, as
Instrument No. 2011-05185, with respect to the real property described more
specifically therein and incorporated herein by reference; (c) that certain
Master Amendment to, and Ratification of, Collateral Documents dated as of
August 13, 2014 by EnerJex Kansas, Working Interest, Adena, Black Sable and
certain other parties thereto, as “Mortgagors” thereunder, for the benefit of
Texas Capital Bank, as “Administrative Agent” thereunder, recorded in the real
property records of: (i) Anderson County, Kansas, as of August 25, 2014, as Book
No. 101 Page No. 42; (ii) Douglas County, Kansas, as of August 21, 2014, as Book
No. 1116 Page No. 3496-3523; (iii) Franklin County, Kansas, as of August 21,
2014, as Instrument No. 201402805 Book No. 270 Page No. 488; (iv) Greenwood
County, Kansas, as of August 27, 2014, as Instrument No. 2014-1005 Book No. 326
Page No. 465-492; (v) Johnson County, Kansas, as of September 5, 2014, as
Instrument No. 20140905-0001851, Book No. 201409 Page No. 001851; (vi) Linn
County, Kansas, as of August 25, 2014, as Book No. 461 Page No. 112-139; (vii)
Miami County, Kansas, as of August 21, 2014, as Instrument No. 2014-03539; and
(viii) Woodson County, Kansas, as of August 26, 2014, as Book No. M117 Page No.
435-462, with respect to the real property described more specifically therein
and incorporated herein by reference; (d) that certain Second Amendment to
Second Amended and Restated Mortgage, Security Agreement, Financing Statement
and Assignment of Production and Revenues dated as of October 2, 2015, by
EnerJex Kansas, as “Mortgagor” thereunder, for the benefit of Texas Capital
Bank, as “Mortgagee” thereunder, recorded in the real property records of
Woodson County, Kansas, as of November 2, 2015, as Book No. M119 Page No.
590-609, with respect to the real property described more specifically therein
and incorporated herein by reference; and (e) that certain Amendment of
Mortgages dated as of September 26, 2017 (the “September 2017 Amendment”), by
Enerjex Kansas, Working Interest, Adena and Black Sable, as “Mortgagors”
thereunder, for the benefit of Administrative Agent, recorded in the real
property records of: (i) Anderson County, Kansas, as of October 6, 2017, as Book
109 of MCL on Page 196; (ii) Douglas County, Kansas, as of October 19, 2017, as
Book 1152 Page 884-895; (iii) Franklin County, Kansas, as of October 4, 2017, as
Instrument No. 3411 Book 283 Page 384; (iv) Greenwood County, Kansas, as of
October 12, 2017, as Document No. 2017-1039 Book 337 Page 600-611; (v) Johnson
County, Kansas, as of November 14, 2017, as Instrument No. 20171114-0004028,
Book No. 201711 Page No. 004028; (vi) Linn County, Kansas, as of October 12,
2017, as Book 485 Page 988-999; (vii) Miami County, Kansas, as of October 24,
2017, as Document No. 2017-04798; and (viii) Woodson County, Kansas, as of
October 10, 2017, as Book M123 Page 200, with respect to the real property
described more specifically therein and incorporated herein by reference (as it
may be further amended, modified or amended and restated from time to time,
collectively, the “Enerjex Kansas Mortgage”), as assigned to PWCM Investment
Company IC LLC (“PWCM”), Cibolo Holdings, LLC (“Cibolo”), RES Investment Group,
LLC (“RES”) and Round Rock Development Partners, LP (“Round Rock”; together with
PWCM, Cibolo and RES, collectively, the “Interim Lenders”) pursuant to: (i) that
certain Assignment of Loan Documents dated as of February 17, 2017, by and among
Texas Capital Bank, IberiaBank and the Interim Lenders (the “Assignment of Loan
Documents”); and (ii) that certain Assignment of Mortgages dated as of September
26, 2017, by Texas Capital Bank, recorded in the real property records of: (i)
Anderson County, Kansas, as of October 6, 2017, as Book 109 of MCL on Page 197;
(ii) Douglas County, Kansas, as of October 19, 2017, as Book 1152 Page 896-899;
(iii) Franklin County, Kansas, as of October 4, 2017, as Instrument No. 3409
Book 283 Page 382; (iv) Greenwood County, Kansas, as of October 12, 2017, as
Document No. 2017-1037 Book 337 Page 589-592; (v) Johnson County, Kansas, as of
November 14, 2017, as Instrument No. 20171114-0004027, Book No. 201711 Page No.
004027; (vi) Linn County, Kansas, as of October 12, 2017, as Book 485 Page
1000-1003; (vii) Miami County, Kansas, as of October 24, 2017, as Document No.
2017-04799 ; and (viii) Woodson County, Kansas, as of October 10, 2017, as Book
M123 Page 188 (the “Texas Capital Bank Assignment of Mortgages”; together with
the Assignment of Loan Documents, collectively, the “Texas Capital Bank
Assignments”), and as further assigned to Administrative Agent pursuant to that
certain Assignment of Mortgages dated as of September 26, 2017, by the Interim
Lenders, recorded in the real property records of: (i) Anderson County, Kansas,
as of October 6, 2017, as Book 109 of MCL on Page 198; (ii) Douglas County,
Kansas, as of October 19, 2017, as Book 1152 Page 900-906; (iii) Franklin
County, Kansas, as of October 4, 2017, as Instrument No. 3410 Book 283 Page 386;
(iv) Greenwood County, Kansas, as of October 12, 2017, as Document No. 2017-1038
Book 337 Page 593-599; (v) Johnson County, Kansas, as of November 14, 2017, as
Instrument No. 20171114-0004029, Book No. 201711 Page No. 004029; (vi) Linn
County, Kansas, as of October 12, 2017, as Book 485 Page 1004-1010; (vii) Miami
County, Kansas, as of October 24, 2017, as Document No. 2017-04800; and (viii)
Woodson County, Kansas, as of October 10, 2017, as Book M123 Page 192 (the
“Interim Lenders Assignment”)..

 

[Exhibit A to First Amendment to Second Amended and Restated Credit Agreement]

 

 

 

 

2.That certain Mortgage, Security Agreement, Financing Statement and Assignment
of Production and Revenues dated as of December 31, 2010, by Working Interest,
as “Mortgagor” thereunder, for the benefit of Texas Capital Bank, as “Mortgagee”
thereunder, recorded in the real property records of: (i) Douglas County,
Kansas, as of January 28, 2011, as Book No. 1071 Page No. 2337; (ii) Johnson
County, Kansas, as of January 28, 2011, as Instrument No. 20110128-0009568, Book
No. 201101 Page No. 009568, with respect to the real property described more
specifically therein and incorporated herein by reference, as amended by (a)
that certain Amended and Restated Mortgage, Security Agreement, Financing
Statement and Assignment of Production and Revenues dated as of October 3, 2011,
by Working Interest, as “Mortgagor” thereunder, for the benefit of Texas Capital
Bank, as “Mortgagee” thereunder, recorded in the real property records of: (i)
Anderson County, Kansas, as of October 11, 2011, as Book No. 245 of Mtg, Page
No. 28; (ii) Douglas County, Kansas, as of October 13, 2011, as Book No. 1079
Page No. 797-842; (iii) Franklin County, Kansas, as of October 13, 2011, as
Instrument No. 3451 Book No. 507 Page No. 665; and (iv) Johnson County, Kansas,
as of October 27, 2011, as Instrument No. 20111027-0009408, Book No. 201110 Page
No. 009408, with respect to the real property described more specifically
therein and incorporated herein by reference; (b) that certain First Amendment
to Amended and Restated Mortgage, Security Agreement, Financing Statement and
Assignment of Production and Revenues dated as of December 31, 2012, by Working
Interest as “Mortgagor” thereunder, for the benefit of Texas Capital Bank, as
the “Mortgagee” thereunder, recorded in the real property records of Franklin
County, Kansas, as of February 6, 2013, as Instrument No. 481 Book No. 525 Page
No. 788, with respect to the real property described more specifically therein
and incorporated herein by reference; and (c) the September 2017 Amendment (as
it may be further amended, modified or amended and restated from time to time,
collectively, the “Working Interest A&R Mortgage”), as assigned to the Interim
Lenders pursuant to the Texas Capital Bank Assignments, and as further assigned
to Administrative Agent pursuant to the Interim Lenders Assignment.

 

[Exhibit A to First Amendment to Second Amended and Restated Credit Agreement]

 

 

 

 

3.That certain Mortgage, Security Agreement, Financing Statement and Assignment
of Production and Revenues dated as of December 31, 2012, by Working Interest,
as “Mortgagor” thereunder, for the benefit of Texas Capital Bank, as “Mortgagee”
thereunder, recorded in the real property records of Miami County, Kansas, as of
February 6, 2013, as Instrument No. 2013-00673, with respect to the real
property described more specifically therein and incorporated herein by
reference, as amended by the September 2017 Amendment (as it may be amended,
modified or amended and restated from time to time, the “December 31 2012
Working Interest Mortgage”), as assigned to the Interim Lenders pursuant to the
Texas Capital Bank Assignments, and as further assigned to Administrative Agent
pursuant to the Interim Lenders Assignment.

 

4.That certain Mortgage, Security Agreement, Financing Statement and Assignment
of Production and Revenues dated as of August 31, 2012, by Working Interest as
“Mortgagor” thereunder, for the benefit of Texas Capital Bank as “Mortgagee”
thereunder, recorded in the real property records of Woodson County, Kansas as
of September 10, 2012 as Book No. M113 Page No. 267, with respect to the real
property described more specifically therein and incorporated herein by
reference, as amended by: (a) that certain First Amendment to Mortgage, Security
Agreement, Financing Statement and Assignment of Production and Revenues dated
as of October 2, 2015, by Working Interest, as “Mortgagor” thereunder, for the
benefit of Texas Capital Bank, as “Mortgagee” thereunder, recorded in the real
property records of Woodson County, Kansas as of November 2, 2015, as Book No.
M119 Page No. 610-625, with respect to the real property described more
specifically therein and incorporated herein by reference; and (b) the September
2017 Amendment (as it may be further amended, modified or amended and restated
from time to time, collectively, the “August 31 2012 Working Interest Mortgage”;
together with the Enerjex Kansas Mortgage, the Working Interest A&R Mortgage and
the December 31 2012 Working Interest Mortgage, collectively, the “Mortgages”),
as assigned to the Interim Lenders pursuant to the Texas Capital Bank
Assignments, and as further assigned to Administrative Agent pursuant to the
Interim Lenders Assignment.

 

[Exhibit A to First Amendment to Second Amended and Restated Credit Agreement]

 

 

 

 

EXHIBIT B

 

FORM OF LOAN NOTICE

 

To: Cortland Capital Market Services LLC   225 W. Washington St. 21st Floor  
Chicago, Illinois 60606   Facsimile: (312) 376-0751   Attn:     Maria Villagomez
and Legal Department   Electronic Mail:  CPCagency@cortlandglobal.com and
legal@cortlandglobal.com

 

Ladies and Gentlemen:

 

Reference is made to that certain Second Amended and Restated Credit Agreement
dated as of May 10, 2017 (as amended by that certain First Amendment to Second
Amended and Restated Credit Agreement dated as of December 22, 2017 (the “First
Amendment”), and as the same may be amended, restated, extended, or supplemented
from time to time, collectively, the “Credit Agreement”), among ENERJEX KANSAS,
INC. (f/k/a Midwest Energy, Inc.), a Nevada corporation (“EnerJex Kansas”),
BLACK RAVEN ENERGY, INC., a Nevada corporation (“Black Raven”), WORKING
INTEREST, LLC, a Kansas limited liability company (“Working Interest”), ADENA,
LLC, a Colorado limited liability company (“Adena”), KANSAS HOLDINGS, LLC, a
Delaware limited liability company (“Kansas Holdings”) and BLACK SABLE ENERGY,
LLC, a Texas limited liability company (“Black Sable”; together with EnerJex
Kansas, Black Raven, Working Interest, Adena and Kansas Holdings, collectively,
the “Borrowers”), the financial institutions from time to time party thereto
(the “Banks”) and CORTLAND CAPITAL MARKET SERVICES LLC, a Delaware limited
liability company, as administrative agent for the Banks (in such capacity and
together with its successors and permitted assigns in such capacity the
“Administrative Agent”). Capitalized terms used but not otherwise defined herein
are used herein as defined in the Credit Agreement.

 

The undersigned hereby gives irrevocable notice pursuant to Section 2.02 of the
Credit Agreement requesting an Improvement Advance as follows:

 

(i)            The requested date of the Improvement Advance is xxxx, 201_.

 

(ii)           The requested amount of the Improvement Advance is $xxxx.

 

(iii)          The instructions for the disbursement of such Improvement Advance
are as follows:

 

[______________]

 

(iv)          The proceeds of the Improvement Advance shall be used to
______________.

 

[Exhibit B to Second Amended and Restated Credit Agreement]

 

 

 

 

The undersigned hereby certifies that on the date hereof and on the date of
funding of the requested Improvement Advance, and immediately before and after
giving effect to the Improvement Advance requested hereby:

 

(a)          no Default or Event of Default exists as of the date hereof or
would result from the Improvement Advance requested hereby except for those
communicated in writing by a Borrower to Pass Creek prior to the date of the
First Amendment;

 

(b)          the representations and warranties contained in Article V of the
Credit Agreement or in any other Loan Document, or which are contained in any of
the financial statements from time to time certified by a Responsible Officer
and furnished pursuant thereto, are true and correct on and as of the date
hereof (except that (i) to the extent that such representations and warranties
specifically refer to an earlier date, they are true and correct in all material
respects as of such earlier date and (ii) the representations and warranties
contained in Sections 5.05(a) and (b) of the Credit Agreement are deemed to
refer to the most recent statements furnished pursuant to Sections 6.01(a), (b)
and (c) of the Credit Agreement, respectively) except for those communicated in
writing by a Borrower to Pass Creek prior to the date of the First Amendment;

 

(c)           the aggregate amount of all Improvement Advances does not, and
shall not, exceed the Improvement Amount; and

 

(d)           Borrowers have delivered to Administrative Agent all documentation
requested, required or applicable to such Improvement Advance, as requested by
the Administrative Agent at the direction of the Banks in their sole discretion

 

[Signature Pages Follow]

 

[Exhibit B to Second Amended and Restated Credit Agreement]

 

 

 

 

IN WITNESS WHEREOF, the undersigned has executed this Loan Notice as of xxxx,
201_.

 

  BORROWERS:       ENERJEX KANSAS, INC. (f/k/a Midwest Energy, Inc.), a Nevada
corporation      

By:





  Name: Louis Schott   Title: Chief Executive Officer       BLACK RAVEN ENERGY,
INC., a Nevada corporation      

By:





  Name: Louis Schott   Title: Chief Executive Officer       WORKING INTEREST,
LLC, a Kansas limited liability company      

By:





  Name: Louis Schott   Title: Chief Executive Officer       ADENA, LLC, a
Colorado limited liability company      

By:





  Name: Louis Schott   Title: Chief Executive Office

 

[Exhibit B to Second Amended and Restated Credit Agreement]

 

 

 

 

 

  KANSAS HOLDINGS, LLC, a Delaware limited liability company      

By:





  Name: Louis Schott   Title: Chief Executive Officer       BLACK SABLE ENERGY,
LLC, a Texas limited liability company      

By:





  Name: Louis Schott   Title: Chief Executive Officer

 

[Exhibit B to Second Amended and Restated Credit Agreement]

 

 

